DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5, 7, 9, 10, 15, 18, 22, 24, 26, 28, 31, 33, 34, 36, 37, 40 and 41 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 3, 5, 7, 9, 15, 18, 24, 26, 28, 31, 33 and 40 and canceled claims 4, 6, 8, 11-14, 16, 17, 19-21, 23, 25, 27, 29, 30, 32, 35, 38, 39 and 42-44.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the indicated claims below.  No new matter should be entered.
Claim 10 – “(ii) the combination of a said first and a said plurality of second grooves or channels lies or is oriented so as to lie substantially in a single plane angled at a non-right angle to the longitudinal axial direction of the conduit sections; and (iii) the combination of a said first and a said plurality of second grooves or channels is spatially arranged so as to lie helically around the axis of the conduit sections, wherein the said helical path extends by at least one revolution around the axis of the conduits sections, optionally a plurality of revolutions therearound.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “80” has been used to designate both a secondary seal (Figure 1) and a handle or hook (Figure 4).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to: reference character “80” has been used to designate both a secondary seal (Figure 1) and a handle or hook (Figure 4).  

Claim Objections
Claim 22 is objected to because of the following informalities:
Line 3 – delete “optionally” to maintain consistency in the claims.
Correction is required.

Claim 34 is objected to because of the following informalities:
Lines 4 and 6 – delete “optionally” to maintain consistency in the claims.
Correction is required.

Claim 36 is objected to because of the following informalities:
Line 4 – replace “its” before “insertion” with --the --.
Correction is required.

Claim 37 is objected to because of the following informalities:
Line 6 – delete “optionally” to maintain consistency in the claims.
Correction is required.

Claim 41 is objected to because of the following informalities:
Line 32 – delete “optionally” to maintain consistency in the claims.
Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard claim 9, it is unclear if it can be determined if the specification and the drawings support all of the combinations and alternatives as claimed.
Claim 9 recites “wherein the anchoring element is constructed… with a pair of the said anchoring portions axially spaced apart relative to the longitudinal axes of the conduit sections and/or transversely spaced apart across the width of the anchoring element itself…”  It is unclear how the pair of anchoring portions can be axially spaced apart and/or transversely spaced apart across the width of the anchoring element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10, 15, 22, 24, 26, 28, 31, 33, 34, 36, 37, 40 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risbridger Great Britain Patent No. 1,382,348.

With regard to claim 1, and as seen in Figures 1 and 8, Risbridger discloses a pipe joint for joining a first conduit section to a second conduit section, the first conduit section (at 9) having at least one first connection end (end at 10) comprising a wall defining a receiving recess (recess of 10) for receiving a second connection end (end at 4)of the second conduit section (at 1), wherein the joint comprises:
at least one first groove or channel (at 11) formed in one of an internal surface of the wall of the receiving recess of the first conduit section or an external surface of the second connection end of the second conduit section;
a plurality of second grooves or channels (at 6, 6) formed in the other of the internal surface of the wall of the receiving recess of the first conduit section or the external surface of the second connection end of the second conduit section, the plurality of second grooves or channels (at 6, 6) each being axially spaced apart from one another,
the or each first groove or channel and the plurality of second grooves or channels being accessible from the outside (at 20 – see Figure 3) of at least the first conduit section; and
an elongate flexible anchoring element (at Figure 8) in the form of a strip comprising a plurality of anchoring portions (at 17a, 18a) axially spaced apart from one another and joined by a bridging portion (at 23) therebetween, the strip comprising the plurality of anchoring portions transversely spaced apart across the strip with the bridging portion disposed between them, and the anchoring and bridging portions being configured such that each anchoring portion is placeable in a respective one of the said second grooves or channels (at 6, 6),
wherein the elongate flexible anchoring element is inserted into the at least one first groove or channel and the plurality of second grooves or channels so as to be seated in and between both the said at least one first groove or channel and the plurality of second grooves or channels when the said at least one first groove or channel and the plurality of second grooves or channels have been brought into register or alignment upon insertion of the second connection end of the second conduit section into the receiving recess of the first conduit section (see Figure 1),
whereby upon said insertion and seating of the anchoring element into and between the in-register or aligned at least one first groove or channel and the plurality of second grooves or channels, with the anchoring portions of the anchoring element seated in the said second grooves or channels, the first and second conduit sections are united so as to be axially substantially immovable relative to each other.

With regard to claim 2, and as seen in Figures 1 and 8, Risbridger discloses wherein the anchoring element (at Figure 8) comprises two anchoring portions (at 17a, 18a), one formed or provided on or towards one lateral side of the strip and the other formed or provided on or towards the opposite lateral side of the strip, with the bridging portion (at 23) forming a central bridging body portion of the strip formed or provided between the pair of anchoring portions.

With regard to claim 7, and as seen in Figures 1 and 8, Risbridger discloses wherein the bridging portion (at 23) has a sufficient shape, cross-sectional area and structural integrity to enable it to transmit or transfer loading force (the bridging portion being capable of transmitting loading force to join the first and second conduit sections), directed transversely across the anchoring element in a direction from one anchoring portion to another anchoring portion, between those said anchoring portions, whereby the bridging portion can act to spread or distribute such loading force between the plurality of anchoring portions of the anchoring element, thereby reducing the amount of such loading force experienced by any one anchoring portion alone.

As best understood by Examiner, with regard to claim 9, and as seen in Figures 1 and 8, Risbridger discloses wherein:
(i) a single elongate flexible anchoring element is provided for insertion into and seating in a void created by and between a single first groove or channel in combination with a pair of second grooves or channels, wherein the anchoring element is constructed, shaped and/or configured with a pair of the said anchoring portions axially spaced apart relative to the longitudinal axes of the conduit sections and/or transversely spaced apart across the width of the anchoring element itself, to permit the said seating and anchoring in and/or between those said first and second grooves or channels.

With regard to claim 10, and as seen in Figure 1, Risbridger discloses wherein one of the following (i), (ii) or (iii) is satisfied:
(i) the combination of a said first (at 11) and a said plurality of second grooves (at 6, 6,) or channels lies or is oriented substantially radially relative to the conduit sections (at 9, 1), such that the aligned grooves/channels are together oriented so as to lie substantially in a single plane perpendicular or normal to the longitudinal axial direction of the conduit sections (as seen in Figure 1); or
(ii) the combination of a said first and a said plurality of second grooves or channels lies or is oriented so as to lie substantially in a single plane angled at a non-right angle to the longitudinal axial direction of the conduit sections; or
(iii) the combination of a said first and a said plurality of second grooves or channels is spatially arranged so as to lie helically around the axis of the conduit sections, wherein the said helical path extends by at least one revolution around the axis of the conduits sections, optionally a plurality of revolutions therearound.

With regard to claim 15, and as seen in Figures 1 and 8, Risbridger discloses wherein the or each first groove or channel (at 11) and each of the second grooves or channels (at 6, 6) in the internal surface of the wall of the receiving recess of the first conduit section and the external surface of the second connection end of the second conduit section, respectively as the case may be, are of a different shape or configuration from one another;
and wherein the or each first groove/channel (at 11) is of a first cross-sectional shape configured to substantially match a radially outer section or portion of the anchoring element (see Figure 1 where the anchoring element sits within the first groove 11), and each of the second grooves/channels (at 6, 6) is of a second cross-sectional shape configured to substantially match a radially inner section or portion of the anchoring element (see Figure 1 where the anchoring element sits within the second grooves 6, 6);
and wherein the exterior cross-sectional shape or configuration of the elongate flexible anchoring element is shaped so as to substantially match the interior cross-sectional shape or configuration of the or the respective combination of the first groove or channel and the plurality of second grooves or channels (see Figure 1 where the anchoring element sits within the first groove 11 and second grooves 6, 6) when the first groove or channel and the plurality of second grooves or channels are brought into register or alignment upon the insertion of the second connection end of the second conduit section into the receiving recess of the first conduit section.

With regard to claim 22, Risbridger discloses wherein the elongate flexible anchoring element (at Figure 8) is made of a flexible material selected from a metal or metal alloy or a plastics material (page 1, lines 68-69), wherein optionally the plastics material is selected from nylon or polyethylene,
and wherein the material of the anchoring element has a degree of flexibility which is at least as great as the degree of flexibility of the material from which the conduit sections themselves are formed (page 1, lines 66-70 based on the conduit sections and the anchoring element being formed of the same material).

With regard to claim 24, Risbridger discloses wherein the material of the anchoring element comprises a material having a degree of flexibility (page 1, lines 68-70 where the material has a tendency to recover elastically) such as to enable the anchoring element to be insertable into the or the respective first groove or channel and plurality of second grooves or channels from the outside of at least the first conduit section;
and wherein the material of the anchoring element has a degree of inherent resilience or resilient softness such that the anchoring element acts as a seal against a surface of the respective first and/or second grooves or channels against which the anchoring element abuts when in a seated position therein.

With regard to claim 26, and as seen in Figures 1 and 8, Risbridger discloses wherein the anchoring element (see Figure 8) is elongate and in the form of a linear, flattened strip with a length, relative to a linear length of the respective first and second grooves and channels, which is at least sufficient for the strip to be insertable into at least a major proportion of the linear length of the respective first and second grooves or channels (see Figure 3);
and wherein the said major proportion of the linear length of the first and second grooves or channels is substantially the whole of that linear length of the first and second grooves or channels.

With regard to claim 28, and as seen in Figures 1 and 8, Risbridger discloses wherein the anchoring element (see Figure 8) has a radial dimension at any given axial location therealong which is at least equal to the combined radial dimensions of the aligned respective first and second grooves or channels (as seen in Figure 1 where the anchoring element is seated in the first and second grooves to join the first and second conduit sections), or in the case of the bridging portion of the anchoring element at least the combined radial dimensions of the aligned first groove/channel and a portion of the second (or first, if provided the other way round) conduit section wall between respective ones of the second grooves/channels, into and/or between which the anchoring element is to be seated, at that axial location;
wherein the radial dimension of the anchoring element (corresponding to the thickness of the strip forming the anchoring element) is, at any of two or more selected axial locations therealong, greater than the corresponding radial dimension of the respective first groove or channel, whereby those selected axial locations correspond to and form enlarged or lobe-like said anchoring portions of the anchoring element which fit snugly within the respective second grooves or channels aligned therewith when the anchoring strip is inserted into the respective first and second grooves or channels from the outside of the first conduit section;
wherein the radial dimension of the anchoring element, at any given axial location therealong, is greater than the combined radial dimensions of the aligned first and second grooves or channels or the space between the first groove or channel and the portion of the second (or first, if provided the other way round) conduit outer wall between the respective second grooves or channels, as the case may be.

With regard to claim 31, and as seen in Figure 1, Risbridger discloses at least one secondary seal element or member (at 8) between a portion of the receiving recess of the first conduit section and a portion of the second conduit section;
wherein the said secondary seal element or member is provided or mounted in its own dedicated secondary sealing groove, channel or recess formed in a portion of the inner surface of the receiving recess of the first conduit section wherein the said secondary sealing groove, channel or recess is axially spaced from or adjacent the respective first and second grooves or channels which form the pipe joint itself.

With regard to claim 33, and as seen in Figure 1, Risbridger discloses wherein the receiving recess of the first conduit section is provided internally with an end-abutment seating and sealing element, device or arrangement (shoulder 14), against which a terminal end (terminal end of 1) of the connection end of the second conduit section can abut and seal once the terminal end of the connection end of the second conduit section has been inserted into the recess for forming the joint.

With regard to claim 34, and as seen in Figure 3, Risbridger discloses wherein the insertion of the anchoring element into the respective first and second grooves or channels is via an insertion channel or passage (at 20) which communicates between at least the first groove or channel, and also the second grooves or channels, and the outside of at least the first conduit section;
wherein the said insertion channel or passage is oriented non-radially relative to the cross-section of the first conduit section.

With regard to claim 36, and as seen in Figure 3, Risbridger discloses wherein the said insertion channel or passage (at 20) merges smoothly into or with the respective first and second grooves or channels so that the anchoring element can pass smoothly from the former into the latter during its insertion operation.

With regard to claim 37, and as seen in Figures 1 and 8, Risbridger discloses wherein, for enhancing the ease of insertion of the anchoring element in the respective first and second grooves or channels, the anchoring element (see Figure 8) is provided with a terminal end portion comprising a handle, hook or other engagement or manipulation device (device at 23), so that it can be grasped and manipulated manually or alternatively by use of a tool;
optionally wherein the terminal end portion of the anchoring element is seatable and/or engageable and/or sealable in a or a respective parking recess, channel or engagement device formed or provided in or on the exterior of the first conduit section.

With regard to claim 40, and as seen in Figures 1 and 8, Risbridger discloses a kit of parts for forming a joint according to claim 1 between a first conduit section and a second conduit section, wherein the said kit comprises:
the said first conduit section (at 9) and the said second conduit section (at 1),
wherein the first conduit section (at 9) has at least one first connection end (end at 10) comprising a wall defining a receiving recess (recess of 10) for receiving a second connection end (end at 4) of the second conduit section (at 1),
and wherein one of an internal surface of the wall of the receiving recess of the first conduit section or an external surface of the second connection end of the second conduit section has formed therein at least one first groove or channel (at 11), and the other of the internal surface of the wall of the receiving recess of the first conduit section or the external surface of the second connection end of the second conduit section having formed therein a plurality of second grooves or channels (at 6, 6), the plurality of second grooves or channels each being axially spaced apart from one another, and the or each first groove or channel and the plurality of second grooves or channels being accessible from the outside (at 20 – see Figure 3) of at least the first conduit section; and
an elongate flexible anchoring element (at Figure 8) in the form of strip comprising a plurality of anchoring portions (at 17a, 18a) axially spaced apart from one another and joined by a bridging portion (at 23) therebetween, the strip comprising the plurality of anchoring portions (at 17a, 18a) transversely spaced apart across the strip with the bridging portion (at 23) disposed between them, and the anchoring element being insertable into the at least one first groove or channel and the plurality of second grooves or channels so as to be seatable in and between both the said at least one first groove or channel and the plurality of second grooves or channels (see Figure 1) when the said at least one first groove or channel and the plurality of second grooves or channels have been brought into register or alignment upon insertion of the second connection end of the second conduit section into the receiving recess of the first conduit section,
whereby upon said insertion and seating of the anchoring element into and between the in-register or aligned at least one first groove or channel and the plurality of second grooves or channels, with the plurality of anchoring portions of the anchoring element seated in the said plurality of second grooves or channels (see Figure 1), the first and second conduit sections are unitable so as to be axially substantially immovable relative to each other.

With regard to claim 41, and as seen in Figures 1 and 8, Risbridger discloses a method of joining together at least two conduit sections of a pipe, pipeline or other conduit, wherein the conduit sections comprise a first conduit section (at 9) having at least one first connection end (end at 10) comprising a wall defining a receiving recess (recess of 10) for receiving a second connection end (end at 4) of a second conduit section (at 1), there being formed in one of an internal surface of the wall of the receiving recess of the first conduit section or an external surface of the second connection end of the second conduit section at least one first groove or channel (at 11), and there being formed in the other of the internal surface of the wall of the receiving recess of the first conduit section or the external surface of the second connection end of the second conduit section a plurality of second grooves or channels (at 6, 6), the plurality of second grooves or channels being axially spaced apart from one another, and the or each first groove or channel and the plurality of second grooves or channels being accessible from the outside (at 20- see Figure 3) of at least the first conduit section;
wherein the method comprises:
providing at least one elongate flexible anchoring element (see Figure 8) in the form of a strip comprising a plurality of anchoring portions (at 17a, 18a) axially spaced apart from one another and joined by a bridging portion (at 23) therebetween, the strip comprising the plurality of anchoring portions (at 17a, 18a) transversely spaced apart across the strip with the bridging portion (at 23) disposed between them, and the anchoring and bridging portions being configured such that each anchoring portion is placeable in a respective one of the said second grooves or channels (see Figure 1);
inserting the second connection end of the second conduit section into the receiving recess of the first conduit section such as to bring into register or alignment the at least one first groove or channel and the plurality of second grooves or channels (1 inserted into 9 as shown in Figure 1); and
inserting the said elongate flexible anchoring element (through 20 as shown in Figure 3) into the at least one first groove or channel and the plurality of second grooves or channels so as to be seated in and between both the said at least one first groove or channel and the plurality of second grooves or channels;
whereby following said insertion and seating of the anchoring element into and between the in-register or aligned at least one first groove or channel and the plurality of second grooves or channels, with the anchoring portions of the anchoring element seated in the said second grooves or channels, the first and second conduit sections are united so as to be axially substantially immovable relative to each other (see Figure 1);
optionally wherein the method comprises the additional step of:
forming in the internal surface of the wall of the receiving recess of the first conduit section and the external surface of the second connection end of the second conduit section the said at least one first groove or channel accessible from the outside of the first conduit section and/or the said plurality of second grooves or channels, respectively as the case may be.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risbridger.

With regard to claim 3, Risbridger discloses wherein each of the plurality of anchoring portions (at 17a, 18a) is substantially part-circular or part-elliptical or otherwise arcuate or part-arcuate or rounded in cross-section (as seen through a cross-section through each anchoring portion) but does not disclose that each of the anchoring portions of the strip is of an enlarged thickness as compared with the thickness of the bridging portion therebetween, and wherein the bridging portion is substantially flat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of anchoring portions of the strip be of an enlarged thickness as compared with the thickness of the bridging portion therebetween to provide a more secure connection and because a change in the size of a prior art device is a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)), and to have the bridging portion be substantially flat to provide a smoother connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

With regard to claim 5, Risbridger discloses the claimed invention but does not disclose (ii) said fattening or forming of a lobe-shape extends to one side only of the said plane.  Forming a lobe-shape in the anchoring portion would provide a more secure connection when the anchoring element is inserted into the first and second grooves to prevent loosening or disconnection of the pipe joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a lobe-shape in the anchoring portion to provide a more secure connection when the anchoring element is inserted into the first and second grooves to prevent loosening or disconnection of the pipe joint.

With regard to claim 18, Risbridger discloses wherein the or each first groove/channel (at 11) is of a first shape/configuration and/or depth for accommodating a correspondingly shaped/configured first radial portion of the anchoring element, and each of the second grooves/channels (at 6, 6) is of a second shape/configuration and/or depth for accommodating a correspondingly shaped/configured second radial portion of each respective one of the anchoring portions of the anchoring element, but does not disclose that the said first and second shapes/configurations are different from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the said first and second shapes/configurations be different from each other to allow for a tighter connection with the anchoring element and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that the anchoring element disclosed by Risbridger is constructed differently, works differently and is inferior to Applicant’s anchoring element because the anchoring element of Risbridger is not a strip, i.e., an elongate, relatively thin length of material and solid across its width, does not have anchoring portions spaced apart transversely across the strip either side of the bridging portion that joins them, and does not work in the same manner as the pipe joint of the instant application.
Examiner disagrees.
With regard to Applicant’s argument that the anchoring element of Risbridger is not a strip as the anchoring element of Risbridger is not an elongate, relatively thin length of material and solid across its width, it is not clear where Applicant finds this definition.  Examiner would agree that a strip is an elongate narrow piece of material which is shown in Risbridger in Figure 8.  However, it is not recited that the strip requires being solid across the width.  Therefore, Risbridger discloses this claim limitation.
With regard to Applicant’s argument that the anchoring element of Risbridger does not have anchoring portions spaced apart transversely across the strip either side of the bridging portion that joins them, Risbridger discloses anchoring portions (at 17a, 18a) spaced transversely apart or either side of the bridging portion (at 23) as seen in Figure 8.
With regard to Applicant’s argument that the anchoring element of Risbridger does not work in the same manner as the pipe joint of the instant application, Applicant should note that the fact that the solution sought in the prior art differs from that of the instant application does not affect the comparison of the prior art to the instant invention with regard to the structural elements of the apparatus.  Applicant should further note that while anticipation requires the disclosure of each and every limitation of the claim at issue in a single prior art reference, it does not require such disclosure in haec verba.  In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977).  In addition, it does not require that the prior art reference "teach" what the application at issue teaches.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Finally, Applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679